Marshall, Judge.
Our judgment in Davis v. Ben O’Callaghan Co., 139 Ga. App. 22 (227 SE2d 837), has been affirmed in part and reversed in part. Davis v. Ben O’Callaghan Co., 238 Ga. 218. Accordingly, in conformity with the mandate of the opinion by the Supreme Court, that portion of the trial court’s judgment directing a verdict of $40,000 in favor of Ben O’Callaghan Company is affirmed, but that portion of the trial court’s judgment confirming the jury’s award of $10,000 punitive damages is reversed.

Judgment affirmed in part and reversed in part.


McMurray and Smith, JJ., concur.